Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 21, 2015

                                      No. 04-14-00275-CV

                                      Adriana P. PEREZ,
                                           Appellant

                                               v.

                                       WEBB COUNTY,
                                          Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                             Trial Court No. 2011CVT000305 D2
                        Honorable Monica Z. Notzon, Judge Presiding

                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Marialyn Barnard, Justice
               Luz Elena D. Chapa, Justice

      A majority of the justices who participated in the panel’s decision of the case denies
Webb County’s motion for rehearing. See TEX. R. APP. P. 49.3.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court